



ENDOLOGIX, INC.
2017 Inducement Stock Incentive Plan
1.Establishment, Purpose and Term of Plan.


(a)
Establishment. The Endologix, Inc. 2017 Inducement Stock Incentive Plan (the
“Plan”), originally approved by the Board, including the Independent Board, on
October 27, 2017, and effective as of that time (the “Effective Date”), is
hereby amended and restated effective as of September 10, 2019.



(b)
Purpose. The purpose of the Plan is to advance the interests of the Company, its
Affiliated Companies and its stockholders by providing an incentive to attract
new employees who will be performing services for the Company and its Affiliated
Companies and by motivating such persons to contribute to the growth and
profitability of the Company and Its Affiliated Companies. The Plan seeks to
achieve this purpose by providing for Awards in the form of Options, Restricted
Stock, Restricted Stock Units, Stock Appreciation Rights, Performance Shares,
and Performance Units. Each Award under the Plan is intended to qualify as an
employment inducement award under NASDAQ Listing Rule 5635(c)(4) (the
“Inducement Listing Rule”).



(c)
Term of Plan. The Plan shall continue in effect until its termination by the
Committee; provided, however, that all Awards shall be granted, if at all, on or
before ten (10) years from the Effective Date.



2. Definitions and Construction.


1.
Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:



(a)
“Affiliate” means (i) a parent entity, other than a Parent Company, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) a subsidiary entity, other than a Subsidiary Company, that is
controlled by the Company directly or indirectly through one or more
intermediary entities. For this purpose, the terms “parent,” “subsidiary,”
“control” and “controlled by” shall have the meanings assigned such terms for
the purposes of registration of securities on Form S-8 under the Securities Act.



(b)
“Affiliated Company” means any Parent Company, Subsidiary Company or Affiliate
of the Company.



(c)
Award” means any Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right, Performance Share, or Performance Unit granted under the
Plan.



(d)
“Award Agreement” means a written or electronic agreement between the Company
and a Participant setting forth the terms, conditions and restrictions
applicable to an Award. The Award Agreement is subject to the terms and
conditions of the Plan



(e)
“Board” means the Board of Directors of the Company.



(f)
“Cashless Exercise” means a Cashless Exercise as defined in Section 6.3(b)(i).



(g)
“Cause” means, unless such term or an equivalent term is otherwise defined by
the applicable Award Agreement or other written agreement between a Participant
and the Company and/or an Affiliated Company applicable to an Award, any of the
following: (i) the Participant’s theft, dishonesty, willful misconduct, breach
of fiduciary duty for personal profit, or falsification of any Company or
Affiliated Company documents or records; (ii) the Participant’s material failure
to abide by the Company’s and/or any Affiliated Company’s code of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) the Participant’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity






--------------------------------------------------------------------------------





of the Company and/or any Affiliated Company (including, without limitation, the
Participant’s improper use or disclosure of the Company’s and/or any Affiliated
Company’s confidential or proprietary information); (iv) any intentional act by
the Participant which has a material detrimental effect on the Company’s and/or
any Affiliated Company’s reputation or business; (v) the Participant’s repeated
failure or inability to perform any reasonable assigned duties after written
notice from the Company and/or any Affiliated Company of, and a reasonable
opportunity to cure, such failure or inability; (vi) any material breach by the
Participant of any employment, service, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Participant and the
Company and/or any Affiliated Company, which breach is not cured pursuant to the
terms of such agreement; or (vii) the Participant’s conviction (including any
plea of guilty or nolo contendere) of any criminal act involving fraud,
dishonesty, misappropriation or moral turpitude, or which impairs the
Participant’s ability to perform his or her duties with the Company and/or any
Affiliated Company.


(h)
“Change in Control” means, unless such term or an equivalent term is otherwise
defined by the applicable Award Agreement or other written agreement between the
Participant and the Company or any Affiliated Company applicable to an Award,
the occurrence of any one or a combination of the following:



i.
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as such term is defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total Fair Market Value or
total combined voting power of the Company’s then‑outstanding securities
entitled to vote generally in the election of Directors; provided, however, that
a Change in Control shall not be deemed to have occurred if such degree of
beneficial ownership results from any of the following: (A) an acquisition by
any person who on the Effective Date is the beneficial owner of more than fifty
percent (50%) of such voting power, (B) any acquisition directly from the
Company, including, without limitation, pursuant to or in connection with a
public offering of securities, (C) any acquisition by the Company, (D) any
acquisition by a trustee or other fiduciary under an employee benefit plan of
the Company and/or any Affiliated Company or (E) any acquisition by an entity
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of the voting securities of the Company;
or



ii.
an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(aa))(iii), the entity to which the assets
of the Company were transferred (the “Transferee”), as the case may be; or



iii.
approval by the stockholders of a plan of complete liquidation or dissolution of
the Company.



For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
determine whether multiple acquisitions of the voting securities of the Company
and/or multiple Ownership Change Events are related and to be treated in the
aggregate as a single Change in Control, and its determination shall be final,
binding and conclusive.





--------------------------------------------------------------------------------





(i)
“Code” means the Internal Revenue Code of 1986, as amended, and any applicable
regulations or administrative guidelines promulgated thereunder.



(j)
“Committee” means the Compensation Committee of the Board, if any. If, at any
time, there is no such committee in existence, then “Committee” shall mean the
Independent Board, and all authority and responsibility assigned to the
Committee under the Plan shall be exercised, if at all, by the Independent Board
and in this case any reference to “Committee” in this Plan shall mean the
Independent Board.



(k)
“Company” means Endologix, Inc., a Delaware corporation, or any successor
corporation thereto.



(l)
“Director” means a member of the Board.



(m)
“Disability” means the permanent and total disability of the Participant, within
the meaning of Section 22(e)(3) of the Code.



(n)
“Dividend Equivalent Right” means the right of a Participant, granted at the
discretion of the Committee or as otherwise provided by the Plan, to receive a
credit for the account of such Participant in an amount equal to the cash
dividends paid on one share of Stock for each share of Stock represented by an
Award held by such Participant.



(o)
“Employee” means any person treated as an employee (including an Officer or a
member of the Board who is also treated as an employee) in the records of the
Company and/or any Affiliated Company; provided, however, that neither service
as a member of the Board nor payment of a director’s fee shall be sufficient to
constitute employment for purposes of the Plan. The Company shall determine in
good faith and in the exercise of its discretion, whether an individual has
become or has ceased to be an Employee and the effective date of such
individual’s employment or termination of employment, as the case may be. For
purposes of an individual’s rights, if any, under the terms of the Plan as of
the time of the Company’s determination of whether or not the individual is an
Employee, all such determinations by the Company shall be final, binding and
conclusive as to such rights, if any, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary determination
as to such individual’s status as an Employee.



(p)
“ERISA” means the Employee Retirement Income Security Act of 1974 and any
applicable regulations or administrative guidelines promulgated thereunder.



(q)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.



(r)
“Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:



i.
Except as otherwise determined by the Committee, if, on such date, the Stock is
listed or quoted on a national or regional securities exchange or quotation
system, the Fair Market Value of a share of Stock shall be the closing price of
a share of Stock as quoted on the national or regional securities exchange or
quotation system constituting the primary market for the Stock, as reported in
The Wall Street Journal or such other source as the Company deems reliable. If
the relevant date does not fall on a day on which the Stock has traded on such
securities exchange or quotation system, the date on which the Fair Market Value
shall be established shall be the last day on which the Stock was so traded or
quoted prior to the relevant date, or such other appropriate day as shall be
determined by the Committee, in its discretion.








--------------------------------------------------------------------------------





ii.
Notwithstanding the foregoing, the Committee may, in its discretion, determine
the Fair Market Value of a share of Stock on the basis of the opening, closing,
or average of the high and low sale prices of a share of Stock on such date or
the preceding trading day, the actual sale price of a share of Stock received by
a Participant, any other reasonable basis using actual transactions in the Stock
as reported on a national or regional securities exchange or quotation system,
or on any other basis consistent with the requirements of Section 409A. The
Committee may vary its method of determination of the Fair Market Value as
provided in this Section for different purposes under the Plan to the extent
consistent with the requirements of Section 409A.



iii.
If, on such date, the Stock is not listed or quoted on a national or regional
securities exchange or quotation system, the Fair Market Value of a share of
Stock shall be as determined by the Committee in good faith without regard to
any restriction other than a restriction which, by its terms, will never lapse,
and in a manner consistent with the requirements of Section 409A.



(s)
“Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.



(t)
“Independent Board” means a majority of the independent directors on the Board.
“Independent director” has the meaning given under Rule 5605(a)(2) of the NASDAQ
Listing Rules (or any applicable replacement rule or regulation) (the “NASDAQ
Listing Rules”).



(u)
“Insider” means an Officer, Director or any other person whose transactions in
Stock are subject to Section 16 of the Exchange Act.



(v)
“Net Exercise” means a Net Exercise as defined in Section 6.3(b)(iii).



(w)
“Nonstatutory Stock Option” means an Option not intended to be (as set forth in
the Award Agreement) or which does not qualify as an Incentive Stock Option
within the meaning of Section 422(b) of the Code.



(x)
“Officer” means any person designated by the Board as an officer of the Company.



(y)
“Option” means a Nonstatutory Stock Option granted pursuant to the Plan.



(z)
“Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).



(aa)
“Parent Company” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.



(ab)
“Participant” means any eligible person who has been granted one or more Awards.



(ac)
“Performance Award” means an Award of Performance Shares or Performance Units.



(ad)
“Performance Award Formula” means, for any Performance Award, a formula or table
established by the Committee pursuant to Section 10.3 which provides the basis
for computing the value of a






--------------------------------------------------------------------------------





Performance Award at one or more levels of attainment of the applicable
Performance Goal(s) measured as of the end of the applicable Performance Period.


(ae)
“Performance Goal” means a performance goal established by the Committee
pursuant to Section 10.3.



(af)
“Performance Period” means a period established by the Committee pursuant to
Section 10.3 at the end of which one or more Performance Goals are to be
measured.



(ag)
“Performance Share” means a right granted to a Participant pursuant to
Section 10 to receive a payment equal to the value of a Performance Share, as
determined by the Committee, based upon attainment of applicable Performance
Goal(s).



(ah)
“Performance Unit” means a right granted to a Participant pursuant to Section 10
to receive a payment equal to the value of a Performance Unit, as determined by
the Committee, based upon attainment of applicable Performance Goal(s).



(ai)
“Restricted Stock Award” means an Award of a right to purchase Stock granted to
a Participant pursuant to Section 8.



(aj)
“Restricted Stock Unit” means a right granted to a Participant pursuant to
Section 9 to receive on a future date or event a share of Stock or cash in lieu
thereof, as determined by the Committee.



(ak)
“Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time to
time, or any successor rule or regulation.



(al)
“SAR” or “Stock Appreciation Right” means a right granted to a Participant
pursuant to Section 7 to receive payment, for each share of Stock subject to
such Award, of an amount equal to the excess, if any, of the Fair Market Value
of a share of Stock on the date of exercise of the Award over the exercise price
thereof.



(am)
“Section 409A” means Section 409A of the Code.



(an)
“Section 409A Deferred Compensation” means compensation provided pursuant to an
Award that constitutes nonqualified deferred compensation within the meaning of
Section 409A.



(ao)
“Securities Act” means the Securities Act of 1933, as amended.



(ap)
“Service” means a Participant’s employment with the Company and/or any
Affiliated Company. Unless otherwise provided by the Committee, a Participant’s
Service shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders such Service or a change in the
Company and/or any Affiliated Company for which the Participant renders such
Service, provided that there is no interruption or termination of the
Participant’s Service. Furthermore, a Participant’s Service shall not be deemed
to have been interrupted or terminated if the Participant takes any military
leave, sick leave, or other bona fide leave of absence approved by the Company.
However, unless otherwise provided by the Committee, if any such leave taken by
a Participant exceeds ninety (90) days, then on the ninety-first (91st) day
following the commencement of such leave the Participant’s Service shall be
deemed to have terminated, unless the Participant’s right to return to Service
is guaranteed by statute or contract. Notwithstanding the foregoing, unless
otherwise designated by the Company or required by law, an unpaid leave of
absence shall not be treated as Service for purposes of determining vesting
under the Participant’s Award Agreement. A Participant’s Service shall be deemed
to have terminated upon an actual termination of Service. Subject to the






--------------------------------------------------------------------------------





foregoing, the Company, in its discretion, shall determine whether the
Participant’s Service has terminated and the effective date of such termination.


(aq)
“Stock” means the common stock of the Company, as adjusted from time to time in
accordance with Section 4.4.



(ar)
“Stock Tender Exercise” means a Stock Tender Exercise as defined in
Section 6.3(b)(ii).



(as)
“Subsidiary Company” means any present or future “subsidiary corporation” of the
Company, as defined in Section 424(f) of the Code.



(at)
“Trading Policy” means the written policy of the Company pertaining to the
purchase, sale, transfer or other disposition of the Company’s equity securities
by Directors, Officers, Employees or other service providers who may possess
material, nonpublic information regarding the Company or its securities.



(au)
“Vesting Conditions” mean those conditions established in accordance with the
Plan prior to the satisfaction of which an Award or shares subject to an Award
remain subject to forfeiture or a repurchase option in favor of the Company
exercisable for the Participant’s monetary purchase price, if any, for such
shares upon the Participant’s termination of Service.





2.
Construction. Captions and titles contained herein are for convenience only and
shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.



3.Administration.


1.
Administration by the Committee. The Plan shall be administered by the Committee
or Independent Board in compliance with the Inducement Listing Rule. All
questions of interpretation of the Plan, of any Award Agreement or of any other
form of agreement or other document employed by the Company in the
administration of the Plan or of any Award shall be determined by the Committee,
and such determinations shall be final, binding and conclusive upon all persons
having an interest in the Plan or such Award, unless fraudulent or made in bad
faith. Any and all actions, decisions and determinations taken or made by the
Committee in the exercise of its discretion pursuant to the Plan or Award
Agreement or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest therein. All expenses incurred in
the administration of the Plan shall be paid by the Company.



2.
Authority of Officers. Any Officer shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided that the Officer has apparent authority with respect to such
matter, right, obligation, determination or election.



3.
Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, in addition to
compliance with the NASDAQ Listing Rules described above, the Plan shall be
administered in compliance with the requirements, if any, of Rule 16b‑3.



4.
Powers of the Committee. In addition to any other powers set forth in the Plan
and subject to the provisions of the Plan and the Inducement Listing Rule, the
Committee shall have the full and final power and authority, in its discretion:






--------------------------------------------------------------------------------





(a)
to determine the persons to whom, and the time or times at which, Awards shall
be granted and the number of shares of Stock, units or monetary value to be
subject to each Award;



(b)
to determine the type of Award granted;



(c)
to determine the Fair Market Value of shares of Stock or other property;



(d)
to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Measures, Performance Period, Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant’s termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;



(e)
to determine whether an Award will be settled in shares of Stock, cash, other
property or in any combination thereof;



(f)
to approve one or more forms of Award Agreement;



(g)
to amend, modify, extend, cancel or renew any Award or to waive any restrictions
or conditions applicable to any Award or any shares acquired pursuant thereto;



(h)
to accelerate, continue, extend or defer the exercisability or vesting of any
Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;



(i)
to prescribe, amend or rescind rules, guidelines and policies relating to the
Plan, or to adopt sub-plans or supplements to, or alternative versions of, the
Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and



(j)
to correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award Agreement and to make all other determinations and take such
other actions with respect to the Plan or any Award as the Committee may deem
advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.



5.
Option or SAR Repricing. Without the affirmative vote of holders of a majority
of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Committee
shall not approve a program providing for either (a) the cancellation of
outstanding Options or SARs having exercise prices per share greater than the
then Fair Market Value of a share of Stock (“Underwater Awards”) and the grant
in substitution therefore of new Options or SARs having a lower exercise price,
Full Value Awards, or payments in cash, or (b) the amendment of outstanding
Underwater Awards to reduce the exercise price thereof. This Section shall not
apply to adjustments pursuant to the assumption of or substitution for an Option
or SAR in a manner that would comply with Section 409A of the Code or to an
adjustment pursuant to Section 3.








--------------------------------------------------------------------------------





6.
Indemnification. In addition to such other rights of indemnification as they may
have as members of the Board or the Committee or as officers or employees of the
Company and/or any Affiliated Company, to the extent permitted by applicable
law, members of the Board or the Committee and any officers or employees of the
Company and/or any Affiliated Company to whom authority to act for the Board,
the Committee or the Company is delegated shall be indemnified by the Company
against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.



4. Shares Subject to Plan.


1.
Maximum Number of Shares Issuable. Subject to adjustment as provided in Sections
4.2 and 4.4, the maximum aggregate number of shares of Stock that may be issued
under the Plan pursuant to Awards shall be equal to Two Million (2,000,000)
shares and shall consist of authorized but unissued or reacquired shares of
Stock or any combination thereof.



2.
Share Counting.



(a)
Each share of Stock subject to an Award shall be counted against the limit set
forth in Section 4.1 as one (1) share.

(b)



(c)
If an outstanding Award for any reason expires or is terminated or canceled
without having been exercised or settled in full, or if shares of Stock acquired
pursuant to an Award subject to forfeiture or repurchase are forfeited or
repurchased by the Company for an amount not greater than the Participant’s
purchase price, the shares of Stock allocable to the terminated portion of such
Award or such forfeited or repurchased shares of Stock shall again be available
for issuance under the Plan (and shall be added back to the share reserve set
forth in Section 4.1). Shares of Stock shall not be deemed to have been issued
pursuant to the Plan with respect to any portion of an Award that is settled in
cash. Shares withheld or reacquired by the Company in satisfaction of tax
withholding obligations applicable to SARs and Options pursuant to Section 15.2
shall not again be available for issuance under the Plan. Shares withheld by the
Company in satisfaction of tax withholding obligations described in Section 15.2
with respect to all other Awards shall again be available for issuance under the
Plan. Upon payment in shares of Stock pursuant to the exercise of an SAR, the
number of shares available for issuance under the Plan shall be reduced by the
gross number of shares for which the SAR is exercised. If the exercise price of
an Option is paid by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant, or by means of a Net-Exercise, the
number of shares available for issuance under the Plan shall be reduced by the
gross number of shares for which the Option is exercised.



3.
Adjustments for Changes in Capital Structure. Subject to any required action by
the stockholders of the Company and the requirements of Sections 409A of the
Code to the extent applicable, in the event of any change in the Stock effected
without receipt of consideration by the Company, whether through merger,
consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting regular, periodic cash dividends) that






--------------------------------------------------------------------------------





has a material effect on the Fair Market Value of shares of Stock, appropriate
and proportionate adjustments shall be made in the number and kind of shares
subject to the Plan and to any outstanding Awards, and in the exercise or
purchase price per share under any outstanding Award in order to prevent
dilution or enlargement of Participants’ rights under the Plan. For purposes of
the foregoing, conversion of any convertible securities of the Company shall not
be treated as “effected without receipt of consideration by the Company.” If a
majority of the shares which are of the same class as the shares that are
subject to outstanding Awards are exchanged for, converted into, or otherwise
become (whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Committee may unilaterally amend the
outstanding Awards to provide that such Awards are for New Shares. In the event
of any such amendment, the number of shares subject to, and the exercise or
purchase price per share of, the outstanding Awards shall be adjusted in a fair
and equitable manner as determined by the Committee, in its discretion. Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number, and in no event may the exercise or
purchase price under any Award be decreased to an amount less than the par
value, if any, of the stock subject to such Award. The Committee in its
discretion, may also make such adjustments in the terms of any Award to reflect,
or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate, including modification of Performance
Goals, Performance Award Formulas and Performance Periods. The adjustments
determined by the Committee pursuant to this Section shall be final, binding and
conclusive.


5.Eligibility, Participation and Award Limitations.


1.
Persons Eligible for Awards. Persons eligible for Awards shall consist of
employees whose potential contribution, in the judgment of the Committee, will
benefit the future success of the Company and/or an Affiliated Company. Offers
of Awards may be made prior to the commencement of employment with the Company
and/or an Affiliated Company, but Awards may be granted only effective on or
after the commencement of such employment to persons not previously an employee
or director of the Company and/or an Affiliated Company, or following a bona
fide period of non-employment, as an inducement material to the individual’s
entering into employment with the Company and/or an Affiliated Company within
the meaning of the Inducement Listing Rule. In addition, notwithstanding any
other provision of the Plan to the contrary, all Awards must be granted either
by the Independent Board or the Committee.



2.
Participation in the Plan. Awards are granted solely at the discretion of the
Committee. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award.



6.Stock Options.


Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.


Award Agreements evidencing Options may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:


1.
Exercise Price. The exercise price for each Option shall be established in the
discretion of the Committee; provided, however, that the exercise price per
share shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the Option.



2.
Exercisability and Term of Options. Options shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such Option; provided, however,
that no Option shall be exercisable after the expiration of ten (10) years after
the effective date of grant of such Option. Subject to the foregoing, unless
otherwise specified by the Committee in the grant of an Option,






--------------------------------------------------------------------------------





each Option shall terminate ten (10) years after the effective date of grant of
the Option, unless earlier terminated in accordance with its provisions.


3.
Payment of Exercise Price.



(a)
Forms of Consideration Authorized. Except as otherwise provided below, payment
of the exercise price for the number of shares of Stock being purchased pursuant
to any Option shall be made (i) in cash, by check or in cash equivalent; (ii) if
permitted by the Committee and subject to the limitations contained in
Section 6.3(b), by means of (1) a Cashless Exercise, (2) a Stock Tender Exercise
or (3) a Net Exercise; (iii) by such other consideration as may be approved by
the Committee from time to time to the extent permitted by applicable law, or
(iv) by any combination thereof. The Committee may at any time or from time to
time grant Options which do not permit all of the foregoing forms of
consideration to be used in payment of the exercise price or which otherwise
restrict one or more forms of consideration.



(b)
Limitations on Forms of Consideration.



(i)
Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice of exercise together with irrevocable instructions to a broker
providing for the assignment to the Company of the proceeds of a sale or loan
with respect to some or all of the shares being acquired upon the exercise of
the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System). The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedures for the exercise of
Options by means of a Cashless Exercise, including with respect to one or more
Participants specified by the Company notwithstanding that such program or
procedures may be available to other Participants.



(ii)
Stock Tender Exercise. A “Stock Tender Exercise” means the delivery of a
properly executed exercise notice accompanied by a Participant’s tender to the
Company, or attestation to the ownership, in a form acceptable to the Company of
whole shares of Stock owned by the Participant having a Fair Market Value that
does not exceed the aggregate exercise price for the shares with respect to
which the Option is exercised. A Stock Tender Exercise shall not be permitted if
it would constitute a violation of the provisions of any law, regulation or
agreement restricting the redemption of the Stock. If required by the Company,
an Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.



(iii)
Net Exercise. A “Net Exercise” means the delivery of a properly executed
exercise notice followed by a procedure pursuant to which (A) the Company will
reduce the number of shares otherwise issuable to a Participant upon the
exercise of an Option by the largest whole number of shares having a Fair Market
Value that does not exceed the aggregate exercise price for the shares with
respect to which the Option is exercised, and (B) the Participant shall pay to
the Company in cash the remaining balance of such aggregate exercise price not
satisfied by such reduction in the number of whole shares to be issued.



4.
Effect of Termination of Service.



(a)
Option Exercisability. Subject to earlier termination of the Option as otherwise
provided by this Plan and unless otherwise provided by the Committee, an Option
shall terminate immediately upon the Participant’s termination of Service to the
extent that it is then unvested and shall be exercisable after






--------------------------------------------------------------------------------





the Participant’s termination of Service to the extent it is then vested only
during the applicable time period determined in accordance with this Section and
thereafter shall terminate. Except as otherwise provided in the Award Agreement,
or other agreement governing the Option, vested Options shall remain exercisable
failing a termination of Service as follows:


(i)
Disability. If the Participant’s Service terminates because of the Disability of
the Participant, the Option, to the extent unexercised and exercisable for
vested shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of one (1) year after the
date on which the Participant’s Service terminated, but in any event no later
than the date of expiration of the Option’s term as set forth in the Award
Agreement evidencing such Option (the “Option Expiration Date”).



(ii)
Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for vested
shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of one (1) year after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.



(iii)
Termination for Cause. Notwithstanding any other provision of the Plan to the
contrary, if the Participant’s Service is terminated for Cause or if, following
the Participant’s termination of Service and during any period in which the
Option otherwise would remain exercisable, the Participant engages in any act
that would constitute Cause, the Option shall terminate in its entirety and
cease to be exercisable immediately upon such termination of Service or act.



(iv)
Other Termination of Service. If the Participant’s Service terminates for any
reason, except Disability, death or Cause, the Option, to the extent unexercised
and exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant at any time prior to the
expiration of ninety (90) days after the date on which the Participant’s Service
terminated, but in any event no later than the Option Expiration Date.



(b)
Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination of Service for Cause, if the exercise of an Option within the
applicable time periods set forth in Section 6.4(a) is prevented by the
provisions of Section 14 below, the Option shall remain exercisable until the
later of (i) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions or (ii) the end of the applicable time period
under Section 6.4(a), but in any event no later than the Option Expiration Date.



5.
Transferability of Options. During the lifetime of the Participant, an Option
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. An Option shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, an
Option may be assignable or transferable subject to the applicable limitations,
if any, described in the General Instructions to Form S-8 under the Securities
Act.



7.Stock Appreciation Rights.


Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. Award Agreements evidencing SARs





--------------------------------------------------------------------------------





may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the following terms and conditions:


1.
Types of SARs Authorized. SARs may be granted in tandem with all or any portion
of a related Option (a “Tandem SAR”) or may be granted independently of any
Option (a “Freestanding SAR”). A Tandem SAR may only be granted concurrently
with the grant of the related Option.



2.
Exercise Price. The exercise price for each SAR shall be established in the
discretion of the Committee; provided, however, that (a) the exercise price per
share subject to a Tandem SAR shall be the exercise price per share under the
related Option and (b) the exercise price per share subject to a Freestanding
SAR shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the SAR. Notwithstanding the foregoing, a SAR may be
granted with an exercise price lower than the minimum exercise price set forth
above if such SAR is granted pursuant to an assumption or substitution for
another stock appreciation right in a manner that would qualify under the
provisions of Section 409A of the Code.



3.
Exercisability and Term of SARs.



(a)
Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option. The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not given, then the
Option shall nevertheless remain exercisable in accordance with its terms. A
Tandem SAR shall terminate and cease to be exercisable no later than the date on
which the related Option expires or is terminated or canceled. Upon the exercise
of a Tandem SAR with respect to some or all of the shares subject to such SAR,
the related Option shall be canceled automatically as to the number of shares
with respect to which the Tandem SAR was exercised. Upon the exercise of an
Option related to a Tandem SAR as to some or all of the shares subject to such
Option, the related Tandem SAR shall be canceled automatically as to the number
of shares with respect to which the related Option was exercised.



(b)
Freestanding SARs. Freestanding SARs shall be exercisable at such time or times,
or upon such event or events, and subject to such terms, conditions, performance
criteria and restrictions as shall be determined by the Committee and set forth
in the Award Agreement evidencing such SAR; provided, however, that no
Freestanding SAR shall be exercisable after the expiration of ten (10) years
after the effective date of grant of such SAR. Subject to the foregoing, unless
otherwise specified by the Committee in the grant of a Freestanding SAR, each
Freestanding SAR shall terminate ten (10) years after the effective date of
grant of the SAR, unless earlier terminated in accordance with its provisions.



4.
Exercise of SARs. Upon the exercise (or deemed exercise pursuant to Section 7.5)
of an SAR, the Participant (or the Participant’s legal representative or other
person who acquired the right to exercise the SAR by reason of the Participant’s
death) shall be entitled to receive payment of an amount for each share with
respect to which the SAR is exercised equal to the excess, if any, of the Fair
Market Value of a share of Stock on the date of exercise of the SAR over the
exercise price. Payment of such amount shall be made (a) in the case of a Tandem
SAR, solely in shares of Stock in a lump sum upon the date of exercise of the
SAR and (b) in the case of a Freestanding SAR, in cash, shares of Stock, or any
combination thereof as determined by the Committee, in a lump sum upon the date
of exercise of the SAR. When payment is to be made in shares of Stock, the
number of shares to be issued shall be determined on the basis of the Fair
Market Value of a share of Stock on the date of exercise of the SAR. For
purposes of Section 7, a SAR shall be deemed exercised on the date on which the
Company receives notice of exercise from the Participant.



5.
Effect of Termination of Service. Subject to earlier termination of the SAR as
otherwise provided herein and unless otherwise provided by the Committee, an SAR
shall be exercisable after a Participant’s termination






--------------------------------------------------------------------------------





of Service only to the extent and during the applicable time period determined
in accordance with Section 6.4 (treating the SAR as if it were an Option) and
thereafter shall terminate.


6.
Transferability of SARs. During the lifetime of the Participant, a SAR shall be
exercisable only by the Participant or the Participant’s guardian or legal
representative. A SAR shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Award, a Tandem
SAR related to a Nonstatutory Stock Option or a Freestanding SAR may be
assignable or transferable subject to the applicable, if any, described in the
General Instructions to Form S-8 under the Securities Act.



8. Restricted Stock Awards.


Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. Award Agreements evidencing Restricted Stock
Awards may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:


1.
Types of Restricted Stock Awards Authorized. Restricted Stock Awards may be
granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.4. If either the grant of or satisfaction of Vesting
Conditions applicable to a Restricted Stock Award is to be contingent upon the
attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3 through
10.5(a).



2.
Purchase Price. The purchase price for shares of Stock issuable under each
Restricted Stock Award shall be established by the Committee in its discretion.



3.
Purchase Period. A Restricted Stock Award shall be exercisable within a period
established by the Committee, which shall in no event exceed thirty (30) days
from the effective date of the grant of the Restricted Stock Award.



4.
Payment of Purchase Price. Except as otherwise provided below, payment of the
purchase price for the number of shares of Stock being purchased pursuant to any
Restricted Stock Award shall be made (a) in cash, by check or in cash
equivalent, (b) by such other consideration as may be approved by the Committee
from time to time to the extent permitted by applicable law, or (c) by any
combination thereof.



5.
Vesting and Restrictions on Transfer. Shares issued pursuant to any Restricted
Stock Award may (but need not) be made subject to Vesting Conditions based upon
the satisfaction of such Service requirements, conditions, restrictions or
performance criteria, including, without limitation, Performance Goals as
described in Section 10.4, as shall be established by the Committee and set
forth in the Award Agreement evidencing such Award. During any period in which
shares acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, such shares may not be sold, exchanged, transferred, pledged,
assigned or otherwise disposed of other than pursuant to an Ownership Change
Event or as provided in Section 8.8. The Committee, in its discretion, may
provide in any Award Agreement evidencing a Restricted Stock Award that, if the
satisfaction of Vesting Conditions with respect to any shares subject to such
Restricted Stock Award would otherwise occur on a day on which the sale of such
shares would violate the provisions of the Trading Policy, then satisfaction of
the Vesting Conditions automatically shall be determined on the next trading day
on which the sale of such shares would not violate the Trading Policy. Upon
request by the Company, each Participant shall execute any agreement evidencing
such transfer restrictions prior to the receipt of shares of Stock hereunder and
shall promptly present to the Company any and all certificates






--------------------------------------------------------------------------------





representing shares of Stock acquired hereunder for the placement on such
certificates of appropriate legends evidencing any such transfer restrictions.


6.
Voting Rights; Dividends and Distributions. Except as provided in this Section,
Section 8.5 and any Award Agreement, during any period in which shares acquired
pursuant to a Restricted Stock Award remain subject to Vesting Conditions, the
Participant shall have all of the rights of a stockholder of the Company holding
shares of Stock, including the right to vote such shares and to receive all
dividends and other distributions paid with respect to such shares; provided,
however, that such dividends and distributions shall vest and become
nonforfeitable only if the underlying shares of Stock subject to the Restricted
Stock Award become vested (including, but not limited to, the satisfaction of
any performance related Vesting Condition). In the event of a dividend or
distribution paid in shares of Stock or other property or any other adjustment
made upon a change in the capital structure of the Company as described in
Section 4.3, any and all new, substituted or additional securities or other
property (other than regular, periodic cash dividends) to which the Participant
is entitled by reason of the Participant’s Restricted Stock Award shall be
immediately subject to the same Vesting Conditions as the shares subject to the
Restricted Stock Award with respect to which such dividends or distributions
were paid or adjustments were made.



7.
Effect of Termination of Service. Unless otherwise provided by the Committee in
the Award Agreement evidencing a Restricted Stock Award, if a Participant’s
Service terminates for any reason, whether voluntary or involuntary (including
the Participant’s death or disability), then the Company shall have the option
to repurchase for the purchase price paid by the Participant any shares acquired
by the Participant pursuant to a Restricted Stock Award which remain subject to
Vesting Conditions as of the date of the Participant’s termination of Service.
The Company shall have the right to assign at any time any repurchase right it
may have, whether or not such right is then exercisable, to one or more persons
as may be selected by the Company.



8.
Nontransferability of Restricted Stock Award Rights. Rights to acquire shares of
Stock pursuant to a Restricted Stock Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or the laws of descent and distribution.
All rights with respect to a Restricted Stock Award granted to a Participant
hereunder shall be exercisable during his or her lifetime only by such
Participant or the Participant’s guardian or legal representative.



9.Restricted Stock Unit Awards.


Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish. Award Agreements evidencing
Restricted Stock Units may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:


1.
Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may be
granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3 through
10.5(a).



2.
Purchase Price. No monetary payment (other than applicable tax withholding, if
any) shall be required as a condition of receiving a Restricted Stock Unit
Award, the consideration for which shall be services actually rendered to the
Company and/or an Affiliated Company or for its benefit.

3.
Vesting. Restricted Stock Unit Awards may (but need not) be made subject to
Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award. The
Committee, in its discretion, may provide






--------------------------------------------------------------------------------





in any Award Agreement evidencing a Restricted Stock Unit Award that, if the
satisfaction of Vesting Conditions with respect to any shares subject to the
Award would otherwise occur on a day on which the sale of such shares would
violate the provisions of the Trading Policy, then the satisfaction of the
Vesting Conditions automatically shall be determined on the first to occur of
(a) the next trading day on which the sale of such shares would not violate the
Trading Policy or (b) the later of (i) last day of the calendar year in which
the original vesting date occurred or (ii) the last day of the Company’s taxable
year in which the original vesting date occurred.


4.
Voting Rights, Dividend Equivalent Rights and Distributions. Participants shall
have no voting rights with respect to shares of Stock represented by Restricted
Stock Units until the date of the issuance of such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). However, the Committee, in its discretion, may provide in
the Award Agreement evidencing any Restricted Stock Unit Award that the
Participant shall be entitled to Dividend Equivalent Rights with respect to the
payment of cash dividends on Stock during the period beginning on the date such
Award is granted and ending, with respect to each share subject to the Award, on
the earlier of the date the Award is settled or the date on which it is
terminated. Such Dividend Equivalent Rights, if any, shall be paid by crediting
the Participant with additional whole Restricted Stock Units as of the date of
payment of such cash dividends on Stock. The number of additional Restricted
Stock Units (rounded to the nearest whole number) to be so credited shall be
determined by dividing (a) the amount of cash dividends paid on such date with
respect to the number of shares of Stock represented by the Restricted Stock
Units previously credited to the Participant by (b) the Fair Market Value per
share of Stock on such date. Such additional Restricted Stock Units shall be
subject to the same terms and conditions and shall be settled in the same manner
and at the same time as the Restricted Stock Units originally subject to the
Restricted Stock Unit Award. In the event of a dividend or distribution paid in
shares of Stock or other property or any other adjustment made upon a change in
the capital structure of the Company as described in Section 4.4, appropriate
adjustments shall be made in the Participant’s Restricted Stock Unit Award so
that it represents the right to receive upon settlement any and all new,
substituted or additional securities or other property (other than regular,
periodic cash dividends) to which the Participant would be entitled by reason of
the shares of Stock issuable upon settlement of the Award, and all such new,
substituted or additional securities or other property shall be immediately
subject to the same Vesting Conditions as are applicable to the Award.



5.
Effect of Termination of Service. Unless otherwise provided by the Committee and
set forth in the Award Agreement evidencing a Restricted Stock Unit Award, if a
Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then the
Participant shall forfeit to the Company any Restricted Stock Units pursuant to
the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.



6.
Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 9.4) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes, if any. If permitted by
the Committee, the Participant may elect, consistent with the requirements of
Section 409A, to defer receipt of all or any portion of the shares of Stock or
other property otherwise issuable to the Participant pursuant to this Section,
and such deferred issuance date(s) and amount(s) elected by the Participant
shall be set forth in the Award Agreement. Notwithstanding the foregoing, the
Committee, in its discretion, may provide for settlement of any Restricted Stock
Unit Award by payment to the Participant in cash of an amount equal to the Fair
Market Value on the payment date of the shares of Stock or other property
otherwise issuable to the Participant pursuant to this Section.



7.
Nontransferability of Restricted Stock Unit Awards. The right to receive shares
pursuant to a Restricted Stock Unit Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer,






--------------------------------------------------------------------------------





assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution. All rights with respect to a Restricted Stock Unit
Award granted to a Participant hereunder shall be exercisable during his or her
lifetime only by such Participant or the Participant’s guardian or legal
representative.


10.Performance Awards.


Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:


1.
Types of Performance Awards Authorized. Performance Awards may be granted in the
form of either Performance Shares or Performance Units. Each Award Agreement
evidencing a Performance Award shall specify the number of Performance Shares or
Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.



2.
Initial Value of Performance Shares and Performance Units. Unless otherwise
provided by the Committee in granting a Performance Award, each Performance
Share shall have an initial monetary value equal to the Fair Market Value of one
(1) share of Stock, subject to adjustment as provided in Section 4.4, on the
effective date of grant of the Performance Share, and each Performance Unit
shall have an initial monetary value established by the Committee at the time of
grant. The final value payable to the Participant in settlement of a Performance
Award determined on the basis of the applicable Performance Award Formula will
depend on the extent to which Performance Goals established by the Committee are
attained within the applicable Performance Period established by the Committee.



3.
Establishment of Performance Period, Performance Goals and Performance Award
Formula. In granting each Performance Award, the Committee shall establish in
writing the applicable Performance Period, Performance Award Formula and one or
more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. The Company shall
notify each Participant granted a Performance Award of the terms of such Award,
including the Performance Period, Performance Goal(s) and Performance Award
Formula.



4.
Measurement of Performance Goals. Performance Goals shall be established by the
Committee on the basis of targets to be attained (“Performance Targets”) with
respect to one or more measures of business or financial performance (each, a
“Performance Measure”), subject to the following:



(a)
Performance Measures. Performance Measures based on financial performance shall
be calculated in accordance with the Company’s financial statements, or, if such
terms are not used in the Company’s financial statements, they shall be
calculated in accordance with generally accepted accounting principles, a method
used generally in the Company’s industry, or in accordance with a methodology
established by the Committee prior to the grant of the Performance Award.
Performance Measures may also be based on business objectives, including, but
not limited to, new product introductions, regulatory approvals for new or
existing products, and other individual business objectives. Performance
Measures may be determined by the Committee in its discretion.



(b)
Performance Targets. Performance Targets may include a minimum, maximum, target
level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value, an increase or decrease in a value,
or as a value determined relative to an index, budget or other standard selected
by the Committee.








--------------------------------------------------------------------------------





5.
Settlement of Performance Awards.



(a)
Determination of Final Value. As soon as practicable following the completion of
the Performance Period applicable to a Performance Award, the Committee shall
certify in writing the extent to which the applicable Performance Goals have
been attained and the resulting final value of the Award earned by the
Participant and to be paid upon its settlement in accordance with the applicable
Performance Award Formula.



(b)
Discretionary Adjustment of Award Formula. In its discretion, the Committee may,
either at the time it grants a Performance Award or at any time thereafter,
provide for the positive or negative adjustment of the Performance Award Formula
applicable to a Performance Award granted to any Participant to reflect such
Participant’s individual performance in his or her position with the Company or
such other factors as the Committee may determine.



(c)
Effect of Leaves of Absence. Unless otherwise required by law or a Participant’s
Award Agreement, payment of the final value, if any, of a Performance Award held
by a Participant who has taken in excess of thirty (30) days in unpaid leaves of
absence during a Performance Period shall be prorated on the basis of the number
of days of the Participant’s Service during the Performance Period during which
the Participant was not on an unpaid leave of absence.



(d)
Notice to Participants. As soon as practicable following the Committee’s
determination and certification in accordance with Sections 10.5(a) and (b), the
Company shall notify each Participant of the determination of the Committee.



(e)
Payment in Settlement of Performance Awards. As soon as practicable following
the Committee’s determination and certification in accordance with Sections
10.5(a) and (b), but in any event within the Short-Term Deferral Period
described in Section 14.1 (except as otherwise provided below or consistent with
the requirements of Section 409A), payment shall be made to each eligible
Participant (or such Participant’s legal representative or other person who
acquired the right to receive such payment by reason of the Participant’s death)
of the final value of the Participant’s Performance Award. Payment of such
amount shall be made in cash, shares of Stock, or a combination thereof as
determined by the Committee. Unless otherwise provided in the Award Agreement
evidencing a Performance Award, payment shall be made in a lump sum. If
permitted by the Committee, the Participant may elect, consistent with the
requirements of Section 409A, to defer receipt of all or any portion of the
payment to be made to the Participant pursuant to this Section, and such
deferred payment date(s) elected by the Participant shall be set forth in the
Award Agreement. If any payment is to be made on a deferred basis, the Committee
may, but shall not be obligated to, provide for the payment during the deferral
period of Dividend Equivalent Rights or interest.



(f)
Provisions Applicable to Payment in Shares. If payment is to be made in shares
of Stock, the number of such shares shall be determined by dividing the final
value of the Performance Award by the Fair Market Value of a share of Stock
determined by the method specified in the Award Agreement. Shares of Stock
issued in payment of any Performance Award may be fully vested and freely
transferable shares or may be shares of Stock subject to Vesting Conditions as
provided in Section 8.5. Any shares subject to Vesting Conditions shall be
evidenced by an appropriate Award Agreement and shall be subject to the
provisions of Sections 8.5 through 8.8 above.

(g)
Voting Rights; Dividend Equivalent Rights and Distributions. Participants shall
have no voting rights with respect to shares of Stock represented by Performance
Share Awards until the date of the issuance of such shares, if any (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). However, the Committee, in its discretion, may
provide in the Award Agreement evidencing any Performance Share Award that the
Participant shall be entitled to Dividend Equivalent Rights with respect to the
payment of cash dividends on Stock during the period beginning on the date the
Award is granted and ending, with respect to each share






--------------------------------------------------------------------------------





subject to the Award, on the earlier of the date on which the Performance Shares
are settled or the date on which they are forfeited. Such Dividend Equivalent
Rights, if any, shall be credited to the Participant in the form of additional
whole Performance Shares as of the date of payment of such cash dividends on
Stock. The number of additional Performance Shares (rounded down to the nearest
whole number) to be so credited shall be determined by dividing (a) the amount
of cash dividends paid on the dividend payment date with respect to the number
of shares of Stock represented by the Performance Shares previously credited to
the Participant by (b) the Fair Market Value per share of Stock on such date.
Dividend Equivalent Rights shall be accumulated and paid to the extent that
Performance Shares become nonforfeitable, as determined by the Committee.
Settlement of Dividend Equivalent Rights may be made in cash, shares of Stock,
or a combination thereof as determined by the Committee, and may be paid on the
same basis as settlement of the related Performance Share as provided in
Section 10.5. In the event of a dividend or distribution paid in shares of Stock
or other property or any other adjustment made upon a change in the capital
structure of the Company as described in Section 4.4, appropriate adjustments
shall be made in the Participant’s Performance Share Award so that it represents
the right to receive upon settlement any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends) to
which the Participant would be entitled by reason of the shares of Stock
issuable upon settlement of the Performance Share Award, and all such new,
substituted or additional securities or other property shall be immediately
subject to the same Performance Goals as are applicable to the Award.


6.
Effect of Termination of Service. Unless otherwise provided by the Committee and
set forth in the Award Agreement evidencing a Performance Award or in the
Participant’s employment agreement, if any, referencing such Awards, the effect
of a Participant’s termination of Service on the Performance Award shall be as
follows:



(a)
Death or Disability. If the Participant’s Service terminates because of the
death or Disability of the Participant before the completion of the Performance
Period applicable to the Performance Award, the final value of the Participant’s
Performance Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of months of the Participant’s
Service during the Performance Period. Payment shall be made following the end
of the Performance Period in any manner permitted by Section 10.5.



(b)
Other Termination of Service. If the Participant’s Service terminates for any
reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety.



7.
Nontransferability of Performance Awards. Prior to settlement in accordance with
the provisions of the Plan, no Performance Award shall be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
All rights with respect to a Performance Award granted to a Participant
hereunder shall be exercisable during his or her lifetime only by such
Participant or the Participant’s guardian or legal representative.



11.Standard Forms of Award Agreement.


1.
Award Agreements. Each Award shall comply with and be subject to the terms and
conditions set forth in the appropriate form of Award Agreement approved by the
Committee and as amended from time to time. No Award or purported Award shall be
a valid and binding obligation of the Company unless evidenced by a fully
executed Award Agreement, which execution may be evidenced by electronic means.



2.
Authority to Vary Terms. The Committee shall have the authority from time to
time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual






--------------------------------------------------------------------------------





Award or in connection with the authorization of a new standard form or forms;
provided, however, that the terms and conditions of any such new, revised or
amended standard form or forms of Award Agreement are not inconsistent with the
terms of the Plan.


12.Change in Control.


1.
Effect of Change in Control on Awards. Subject to the requirements and
limitations of Section 409A, if applicable, the Committee may provide for any
one or more of the following:



(a)
Accelerated Vesting. In its discretion, the Committee may provide in the grant
of any Award or at any other time may take such action as it deems appropriate
to provide for acceleration of the exercisability, vesting and/or settlement in
connection with a Change in Control of each or any outstanding Award or portion
thereof and shares acquired pursuant thereto upon such conditions, including
termination of the Participant’s Service prior to, upon, or following such
Change in Control, and to such extent as the Committee shall determine.



(b)
Assumption, Continuation or Substitution. In the event of a Change in Control,
the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of any Participant, assume or continue the Company’s rights
and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable. For purposes of this Section, if
so determined by the Committee in its discretion, an Award denominated in shares
of Stock shall be deemed assumed if, following the Change in Control, the Award
confers the right to receive, subject to the terms and conditions of the Plan
and the applicable Award Agreement, for each share of Stock subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Stock); provided, however, that if such consideration is not solely common stock
of the Acquiror, the Committee may, with the consent of the Acquiror, provide
for the consideration to be received upon the exercise or settlement of the
Award, for each share of Stock subject to the Award, to consist solely of common
stock of the Acquiror equal in Fair Market Value to the per share consideration
received by holders of Stock pursuant to the Change in Control. Any Award or
portion thereof which is not assumed, substituted for, or otherwise continued by
the Acquiror in connection with the Change in Control nor exercised or settled
as of the time of consummation of the Change in Control shall terminate and
cease to be outstanding effective as of the time of consummation of the Change
in Control.



(c)
Cash-Out of Outstanding Stock-Based Awards. The Committee may, in its discretion
and without the consent of any Participant, determine that, upon the occurrence
of a Change in Control, each or any Award denominated in shares of Stock or
portion thereof outstanding immediately prior to the Change in Control and not
previously exercised or settled shall be canceled in exchange for a payment with
respect to each vested share (and each unvested share, if so determined by the
Committee) of Stock subject to such canceled Award in (i) cash, (ii) stock of
the Company or of a corporation or other business entity a party to the Change
in Control, or (iii) other property which, in any such case, shall be in an
amount having a Fair Market Value equal to the Fair Market Value of the
consideration to be paid per share of Stock in the Change in Control, reduced
(but not below zero) by the exercise or purchase price per share, if any, under
such Award. In the event such determination is made by the Committee, an Award
having an exercise or purchase price per share equal to or greater than the Fair
Market Value of the consideration to be paid per share of Stock in the Change in
Control may be canceled without payment of consideration to the holder thereof.
Payment pursuant to this Section (reduced by applicable withholding taxes, if
any) shall be made to Participants in respect of the vested






--------------------------------------------------------------------------------





portions of their canceled Awards as soon as practicable following the date of
the Change in Control and in respect of the unvested portions of their canceled
Awards in accordance with the vesting schedules applicable to such Awards.


2.
Federal Excise Tax Under Section 4999 of the Code.



(a)
Excess Parachute Payment. In the event that any acceleration of vesting pursuant
to an Award and any other payment or benefit received or to be received by a
Participant would subject the Participant to any excise tax pursuant to
Section 4999 of the Code due to the characterization of such acceleration of
vesting, payment or benefit as an “excess parachute payment” under Section 280G
of the Code, the Participant may elect to reduce the amount of any acceleration
of vesting called for under the Award in order to avoid such characterization.



(b)
Determination by Independent Accountants. To aid the Participant in making any
election called for under Section 12.2(a), no later than the date of the
occurrence of any event that might reasonably be anticipated to result in an
“excess parachute payment” to the Participant as described in Section 12.2(a),
the Company shall request a determination in writing by independent public
accountants selected by the Company (the “Accountants”). As soon as practicable
thereafter, the Accountants shall determine and report to the Company and the
Participant the amount of such acceleration of vesting, payments and benefits
which would produce the greatest after-tax benefit to the Participant. For the
purposes of such determination, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants charge in connection with their services contemplated by this
Section.



13.Compliance with Securities Law.


The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed
(including without limitation, the NASDAQ Listing Rules). In addition, no Award
may be exercised or shares issued pursuant to an Award unless (a) a registration
statement under the Securities Act shall at the time of such exercise or
issuance be in effect with respect to the shares issuable pursuant to the Award,
or (b) in the opinion of legal counsel to the Company, the shares issuable
pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares under the Plan shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to issuance of any Stock, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.


14.Compliance with Section 409A.


1.
Awards Subject to Section 409A. The Company intends that Awards granted pursuant
to the Plan shall either be exempt from or comply with Section 409A, and the
Plan shall be so construed. The provisions of this Section 14 shall apply to any
Award or portion thereof that constitutes or provides for payment of
Section 409A Deferred Compensation. Such Awards may include, without limitation:








--------------------------------------------------------------------------------





(a)
An Option or SAR that includes any feature for the deferral of compensation
other than the deferral of recognition of income until the later of (i) the
exercise or disposition of the Award or (ii) the time the stock acquired
pursuant to the exercise of the Award first becomes substantially vested.



(b)
Any Restricted Stock Unit Award or Performance Award that either (i) provides by
its terms for settlement of all or any portion of the Award at a time or upon an
event that will or may occur later than the end of the Short-Term Deferral
Period (as defined below) or (ii) permits the Participant granted the Award to
elect one or more dates or events upon which the Award will be settled after the
end of the Short-Term Deferral Period.



Subject to the provisions of Section 409A, the term “Short-Term Deferral Period”
means the 2½ month period ending on the later of (i) the 15th day of the third
month following the end of the Participant’s taxable year in which the right to
payment under the applicable portion of the Award is no longer subject to a
substantial risk of forfeiture or (ii) the 15th day of the third month following
the end of the Company’s taxable year in which the right to payment under the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture. For this purpose, the term “substantial risk of forfeiture” shall
have the meaning provided by Section 409A.
2.
Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Section 409A, the following rules shall apply to any compensation
deferral and/or payment elections (each, an “Election”) that may be permitted or
required by the Committee pursuant to an Award providing Section 409A Deferred
Compensation:



(a)
Elections must be in writing and specify the amount of the payment in settlement
of an Award being deferred, as well as the time and form of payment as permitted
by this Plan.



(b)
Elections shall be made by the end of the Participant’s taxable year prior to
the year in which services commence for which an Award may be granted to such
Participant.



(c)
Elections shall continue in effect until a written revocation or change in
Election is received by the Company, except that a written revocation or change
in Election must be received by the Company prior to the last day for making the
Election determined in accordance with paragraph (b) above or as permitted by
Section 14.3.



3.
Subsequent Elections. Except as otherwise permitted or required by Section 409A,
any Award providing Section 409A Deferred Compensation which permits a
subsequent Election to delay the payment or change the form of payment in
settlement of such Award shall comply with the following requirements:



(a)
No subsequent Election may take effect until at least twelve (12) months after
the date on which the subsequent Election is made.



(b)
Each subsequent Election related to a payment in settlement of an Award not
described in Section 14.4(a)(ii), 14.4(a)(iii) or 14.4(a)(vi) must result in a
delay of the payment for a period of not less than five (5) years from the date
on which such payment would otherwise have been made.



(c)
No subsequent Election related to a payment pursuant to Section 14.4(a)(iv)
shall be made less than twelve (12) months before the date on which such payment
would otherwise have been made.



(d)
Subsequent Elections shall continue in effect until a written revocation or
change in the subsequent Election is received by the Company, except that a
written revocation or change in a subsequent Election must be received by the
Company prior to the last day for making the subsequent Election determined in
accordance the preceding paragraphs of this Section 14.3.






--------------------------------------------------------------------------------







4.
Payment of Section 409A Deferred Compensation.



(a)
Permissible Payments. Except as otherwise permitted or required by Section 409A,
an Award providing Section 409A Deferred Compensation must provide for payment
in settlement of the Award only upon one or more of the following:

(i)
The Participant’s “separation from service” (as defined by Section 409A);



(ii)
The Participant’s becoming “disabled” (as defined by Section 409A);



(iii)
The Participant’s death;



(iv)
A time or fixed schedule that is either (i) specified by the Committee upon the
grant of an Award and set forth in the Award Agreement evidencing such Award or
(ii) specified by the Participant in an Election complying with the requirements
of Section 14.2 or 14.3, as applicable;



(v)
A change in the ownership or effective control or the Company or in the
ownership of a substantial portion of the assets of the Company determined in
accordance with Section 409A; or



(vi)
The occurrence of an “unforeseeable emergency” (as defined by Section 409A).



(b)
Installment Payments. It is the intent of this Plan that any right of a
Participant to receive installment payments (within the meaning of Section 409A)
shall, for all purposes of Section 409A, be treated as a right to a series of
separate payments.



(c)
Required Delay in Payment to Specified Employee Pursuant to Separation from
Service. Notwithstanding any provision of the Plan or an Award Agreement to the
contrary, except as otherwise permitted by Section 409A, no payment pursuant to
Section 14.4(a)(i) in settlement of an Award providing for Section 409A Deferred
Compensation may be made to a Participant who is a “specified employee” (as
defined by Section 409A) as of the date of the Participant’s separation from
service before the date (the “Delayed Payment Date”) that is six (6) months
after the date of such Participant’s separation from service, or, if earlier,
the date of the Participant’s death. All such amounts that would, but for this
paragraph, become payable prior to the Delayed Payment Date shall be accumulated
and paid on the Delayed Payment Date.



(d)
Payment Upon Disability. All distributions of Section 409A Deferred Compensation
payable by reason of a Participant becoming disabled shall be paid in a lump sum
or in periodic installments as established by the Participant’s Election. If the
Participant has made no Election with respect to distributions of Section 409A
Deferred Compensation upon becoming disabled, all such distributions shall be
paid in a lump sum upon the determination that the Participant has become
disabled.



(e)
Payment Upon Death. If a Participant dies before complete distribution of
amounts payable upon settlement of an Award subject to Section 409A, such
undistributed amounts shall be distributed to his or her beneficiary under the
distribution method for death established by the Participant’s Election upon
receipt by the Committee of satisfactory notice and confirmation of the
Participant’s death. If the Participant has made no Election with respect to
distributions of Section 409A Deferred Compensation upon death, all such
distributions shall be paid in a lump sum upon receipt by the Committee of
satisfactory notice and confirmation of the Participant’s death.



(f)
Payment Upon Change in Control. Notwithstanding any provision of the Plan or an
Award Agreement to the contrary, to the extent that any amount constituting
Section 409A Deferred Compensation would






--------------------------------------------------------------------------------





become payable under this Plan by reason of a Change in Control, such amount
shall become payable only if the event constituting a Change in Control would
also constitute a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
within the meaning of Section 409A. Any Award which constitutes Section 409A
Deferred Compensation and which would vest and otherwise become payable upon a
Change in Control as a result of the failure of the Acquiror to assume, continue
or substitute for such Award in accordance with Section 12.1(b) shall vest to
the extent provided by such Award but shall be converted automatically at the
effective time of such Change in Control into a right to receive, in cash on the
date or dates such award would have been settled in accordance with its then
existing settlement schedule (or as required by Section 14.4(c)), an amount or
amounts equal in the aggregate to the intrinsic value of the Award at the time
of the Change in Control.


(g)
Payment Upon Unforeseeable Emergency. The Committee shall have the authority to
provide in the Award Agreement evidencing any Award providing for Section 409A
Deferred Compensation for payment in settlement of all or a portion of such
Award in the event that a Participant establishes, to the satisfaction of the
Committee, the occurrence of an unforeseeable emergency. In such event, the
amount(s) distributed with respect to such unforeseeable emergency cannot exceed
the amounts reasonably necessary to satisfy the emergency need plus amounts
necessary to pay taxes reasonably anticipated as a result of such
distribution(s), after taking into account the extent to which such emergency
need is or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship) or
by cessation of deferrals under the Award. All distributions with respect to an
unforeseeable emergency shall be made in a lump sum upon the Committee’s
determination that an unforeseeable emergency has occurred. The Committee’s
decision with respect to whether an unforeseeable emergency has occurred and the
manner in which, if at all, the payment in settlement of an Award shall be
altered or modified, shall be final, conclusive, and not subject to approval or
appeal.



(h)
Prohibition of Acceleration of Payments. Notwithstanding any provision of the
Plan or an Award Agreement to the contrary, this Plan does not permit the
acceleration of the time or schedule of any payment under an Award providing
Section 409A Deferred Compensation, except as permitted by Section 409A.



(i)
No Representation Regarding Section 409A Compliance. Notwithstanding any other
provision of the Plan, the Company makes no representation that Awards shall be
exempt from or comply with Section 409A. Neither the Company nor any Affiliated
Company shall be liable for any tax, penalty or interest imposed on a
Participant by Section 409A.



15.Tax Withholding.


1.
Tax Withholding in General. The Company shall have the right to deduct from any
and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, to make adequate provision for,
the federal, state, local and foreign taxes (including social insurance), if
any, required by law to be withheld by the Company and/or any Affiliated Company
with respect to an Award or the shares acquired pursuant thereto. The Company
shall have no obligation to deliver shares of Stock, to release shares of Stock
from an escrow established pursuant to an Award Agreement, or to make any
payment in cash under the Plan until the applicable tax withholding obligations
have been satisfied by the Participant.



2.
Withholding in or Directed Sale of Shares. The Company shall have the right, but
not the obligation, to deduct from the shares of Stock issuable to a Participant
upon the exercise or settlement of an Award, or to accept from the Participant
the tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Company and/






--------------------------------------------------------------------------------





or any Affiliated Company. The Fair Market Value of any shares of Stock withheld
or tendered to satisfy any such tax withholding obligations shall not exceed the
amount determined by the applicable minimum statutory withholding rates. The
Company may require a Participant to direct a broker, upon the vesting, exercise
or settlement of an Award, to sell a portion of the shares subject to the Award
determined by the Company in its discretion to be sufficient to cover the tax
withholding obligations of the Company and/or any Affiliated Company and to
remit an amount equal to such tax withholding obligations to the Company and/or
any Affiliated Company in cash.


17.Amendment, Suspension or Termination of Plan.


The Committee may amend, suspend or terminate the Plan at any time; provided,
however, that no amendment may be adopted which would violate the NASDAQ Listing
Rules. No amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Committee. Except as provided
by the next sentence, no amendment, suspension or termination of the Plan may
adversely affect any then outstanding Award without the consent of the
Participant. Notwithstanding any other provision of the Plan to the contrary,
the Committee may, in its sole and absolute discretion and without the consent
of any Participant, amend the Plan or any Award Agreement, to take effect
retroactively or otherwise, as it deems necessary or advisable for the purpose
of conforming the Plan or such Award Agreement to any present or future law,
regulation or rule applicable to the Plan, including, but not limited to,
Section 409A.


18.Miscellaneous Provisions.


1.
Repurchase Rights. Shares issued under the Plan may be subject to one or more
repurchase options, or other conditions and restrictions as determined by the
Committee in its discretion at the time the Award is granted. The Company shall
have the right to assign at any time any repurchase right it may have, whether
or not such right is then exercisable, to one or more persons as may be selected
by the Company. Upon request by the Company, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Stock hereunder and shall promptly present to the Company any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.



2.
Forfeiture Events. The Committee may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of specified events, in addition to any otherwise applicable vesting
or performance conditions of an Award. Such events may include, but shall not be
limited to, termination of Service for Cause or any act by a Participant,
whether before or after termination of Service, that would constitute Cause for
termination of Service.



3.
Provision of Information. Each Participant shall be given access to information
concerning the Company equivalent to that information generally made available
to the Company’s common stockholders.



4.
Rights as Employee. No person, even though eligible pursuant to Section 5, shall
have a right to be selected as a Participant. Nothing in the Plan or any Award
granted under the Plan shall confer on any Participant a right to remain an
Employee or interfere with or limit in any way any right of the Company and/or
any Affiliated Company to terminate the Participant’s Service at any time. To
the extent that an Employee of an Affiliated Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.



5.
Rights as a Stockholder. A Participant shall have no rights as a stockholder
with respect to any shares covered by an Award until the date of the issuance of
such shares (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). No adjustment shall be






--------------------------------------------------------------------------------





made for dividends, distributions or other rights for which the record date is
prior to the date such shares are issued, except as provided in Section 4.3 or
another provision of the Plan.


6.
Delivery of Title to Shares. Subject to any governing rules or regulations, the
Company shall issue or cause to be issued the shares of Stock acquired pursuant
to an Award and shall deliver such shares to or for the benefit of the
Participant by means of one or more of the following: (a) by delivering to the
Participant evidence of book entry shares of Stock credited to the account of
the Participant, (b) by depositing such shares of Stock for the benefit of the
Participant with any broker with which the Participant has an account
relationship, or (c) by delivering such shares of Stock to the Participant in
certificate form.



7.
Fractional Shares. The Company shall not be required to issue fractional shares
upon the exercise or settlement of any Award.



8.
Retirement and Welfare Plans. Neither Awards made under this Plan nor shares of
Stock or cash paid pursuant to such Awards may be included as “compensation” for
purposes of computing the benefits payable to any Participant under any
retirement plans (both qualified and non-qualified) or welfare benefit plans of
the Company and/or any Affiliated Company unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit. In addition, unless a written employment agreement or
other service agreement references Awards, a general reference to “benefits” in
such agreement shall not be deemed to refer to Awards granted hereunder.



9.
Beneficiary Designation. Subject to local laws and procedures, each Participant
may file with the Company a written designation of a beneficiary who is to
receive any benefit under the Plan to which the Participant is entitled in the
event of such Participant’s death before he or she receives any or all of such
benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.



10.
Severability. If any one or more of the provisions (or any part thereof) of this
Plan shall be held invalid, illegal or unenforceable in any respect, such
provision shall be modified so as to make it valid, legal and enforceable, and
the validity, legality and enforceability of the remaining provisions (or any
part thereof) of the Plan shall not in any way be affected or impaired thereby.



11.
No Constraint on Corporate Action. Nothing in this Plan shall be construed to:
(a) limit, impair, or otherwise affect the Company’s or any Affiliated Company’s
right or power to make adjustments, reclassifications, reorganizations, or
changes of its capital or business structure, or to merge or consolidate, or
dissolve, liquidate, sell, or transfer all or any part of its business or
assets; or (b) limit the right or power of the Company or any Affiliated Company
to take any action which such entity deems to be necessary or appropriate.



12.
Unfunded Obligation. Participants shall have the status of general unsecured
creditors of the Company. Any amounts payable to Participants pursuant to the
Plan shall be considered unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of ERISA. Neither the Company nor any
Affiliated Company shall be required to segregate any monies from its general
funds, or to create any trusts, or establish any special accounts with respect
to such obligations. The Company shall retain at all times beneficial ownership
of any investments, including trust investments, which the Company may make to
fulfill its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Committee or the
Company and/or any Affiliated Company and a Participant, or otherwise create any
vested or beneficial interest in any Participant or the Participant’s creditors
in any assets of the Company and/or any Affiliated






--------------------------------------------------------------------------------





Company. The Participants shall have no claim against the Company and/or any
Affiliated Company for any changes in the value of any assets which may be
invested or reinvested by the Company with respect to the Plan.


13.
Choice of Law. Except to the extent governed by applicable federal law, the
validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of Delaware, without
regard to its conflict of law rules.






